Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00478-CV

                                       Jim MORRIS,
                                          Appellant

                                             v.

 HSBC BANK USA, National Association as Trustee for the Benefit of the Certificate Holders,
 Nomura Home Equity Loan, Inc., Asset-Backed Pass-Through Certificates, Series 2005-FM1,
                                       Appellee

                 From the County Court at Law No. 1, Tarrant County, Texas
                              Trial Court No. 2011-002736-1
                        The Honorable Don Pierson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Jim Morris.

       SIGNED April 17, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice